DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 7/18/2022 has been entered and fully considered. Claims 1-5 and 9-20 are pending. Claims 6-8 are cancelled. Claims 1, 4, 5, 9, 10 and 20 are amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
Applicant argues that Cameron fails to teach an interchangeable mouthpiece. Thus, the 35 U.S.C. § 102(a)(1) rejection is overcome. 
While the 35 U.S.C. § 102(a)(1) rejection is overcome, the added limitations to claim 1 will be addressed in this Official Correspondence. 
Applicant argues that, with respect to claim 8, Nelson discloses a retractable mouthpiece, not an interchangeable one and therefore does not teach the claim limitations now presented. 
The interchangeability of the mouthpiece will be addressed in this Official Correspondence. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAMERON (US 2016/0325055) in view of LIU (US 2016/0249684)
With respect to claim 1, CAMERON disclose a vaporizer (Abstract) comprising a processor, 102, for controlling the vaporizer and is operable to generate an activation command to initiate a vaporization process (Paragraphs [0043]-[0046], [0055]); a reservoir (e.g., container) to store a vaporizable liquid composition (Paragraphs [0131], [0146]); an ultrasonic vaporizing component, 108, (Paragraphs [0056], [0057]; Figure 1) operatively coupled to the device processor and is controlled thereby. The ultrasonic device is in fluid communication with the reservoir for receiving the liquid therefrom (Paragraph [0051]) and comprises a piezoelectric vibration element (e.g., ultrasonic vibration element) (Paragraphs [0056], [0057]) to produce ultrasonic vibrations to vaporize the liquid received by the ultrasonic vaporizing component (Paragraphs [0057]-[0058]); a mouthpiece 212, (Paragraphs [0075], [0078], [0130], [0134]) coupled the vaporizer and operable to expel the generated vapor (Figures 2-7). The device further comprises an input/output device, 112, operatively coupled to the processor and configured to receive a plurality of data for transmission to the device processor and transmit a plurality of data generated by the processor (Figure 1; Paragraphs [0045]-[0050]); a power source, 120 (Figure 1) operatively coupled to the vaporizer and operable to generate an electric current for operation thereof (Paragraphs [0043], [0044], [0057], [0058], [0070], [0078], [0081], [0089]). The processor is operable to receive control instructions to control the operation of the device and other settings of the device (Paragraph [0045])  such as input from a user to unlock the device for activation of the device (Paragraph [0048]) (e.g., activation parameters, such as mixing of material), that the processor receives and then sends the control signal (e.g., mixing parameters) to the device to release the liquid in a specific mixture to be vaporized (Paragraphs [0052]-[0054]). 
The sending of signals to the valves necessarily involves the generation of said signals. 
CAMERON discloses that a plurality of sensors can be used to detect various negative environmental conditions in which the device is operating (Paragraphs [0067]-[0071]) and the sensors send the data to the processor to be sent to be analyzed.
CAMERON further discloses that the data is sent to the processor to determine the nature of the environmental condition (e.g., determine an operation parameter based on the detected status); and then a server can provide analysis to the vapor device and then the processor can activate a system in response (Paragraph [0072]). The analysis and recommendation sent back to the processor represents the device activation parameter for controlling the activation process and the actions taken by the processor to mitigate the environmental condition represents the generated activation control signal. 
CAMERON does not explicitly disclose that the sensors detect a plurality of mouthpiece data associated with the interchangeable mouthpiece and transmit this data to the processor. 
LIU discloses an electronic atomizer (Abstract). The electronic atomizer comprises a conductive nozzle (e.g., mouthpiece) (Paragraph [0071]) that is detachably connected (e.g., interchangeable) so that it is convenient for the user to replace the nozzle and the sanitation in the process of using the electronic cigarette is improved (Paragraph [0058]; Figure 4). The control unit of the atomizer detects (e.g., senses) the conduction of the nozzle created when the user’s lips contact the nozzle and the controller then supplies power to the atomizer (Abstract; Paragraphs [0011], [0025]) which prevents the waste of the cigarette liquid (Paragraph [0026]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an interchangeable mouthpiece to the vaporizer of CAMERON, and to make that mouthpiece conductive with the vaporizer, as taught by LIU, such that when the user places their lips against the mouthpiece, the controller can sense and then control the atomizer activation based on the conduction of the mouthpiece, for the purpose of both allowing the nozzle to be cleaned and the prevention of waste of the liquid. 
The processor thus receives both data on the mouthpiece being connected and that the user’s lips are in contact with the mouthpiece. Each of these states of the mouthpiece are an individual data point of the mouthpiece that is detected and then used to control the activation of the atomizer. 
With respect to claim 2, CAMERON discloses that the activation parameters are received via a user interface (Paragraphs [0046], [0048]). 
With respect to claim 3, CAMERON discloses that the activation parameters are received from a remote device (Paragraphs [0046], [0065], [0071], [0077] and [0101]-[0104]). 
With respect to claim 4, CAMERON discloses that one of the parameters is the location of the device (Paragraph [0073]). 
With respect to claim 5, CAMERON discloses that a plurality of sensors can be used to detect various negative environmental conditions in which the device is operating (Paragraphs [0067]-[0071]) (e.g., detecting a plurality of status data associated with an operational characteristic of the device); the data is sent to the processor to determine the nature of the environmental condition (e.g., determine an operation parameter based on the detected status); and then a server can provide analysis to the vapor device and then the processor can activate a system in response (Paragraph [0072]). The analysis and recommendation sent back to the processor represents the device activation parameter for controlling the activation process and the actions taken by the processor to mitigate the environmental condition represents the generated activation control signal. 
With respect to claim 9, CAMERON discloses that the sensors detect the fill level of the container (Paragraph [0136]) which is sent to the processor, and the processor then detects the concentrations of the mixture and adjust the amounts of liquid being formed into the mixture by the operation of valves (Paragraphs [0137]-[0144]). 
With respect to claim 10, CAMERON discloses that the sensing component is a biochemical/chemical sensor (Paragraph [0067]). 
With respect to claim 20, CAMERON disclose a vaporizer (Abstract) comprising a processor, 102, for controlling the vaporizer and is operable to generate an activation command to initiate a vaporization process (Paragraphs [0043]-[0046], [0055]); a reservoir (e.g., container) to store a vaporizable liquid composition (Paragraphs [0131], [0146]); an ultrasonic vaporizing component, 108, (Paragraphs [0056], [0057]; Figure 1) operatively coupled to the device processor and is controlled thereby. The ultrasonic device is in fluid communication with the reservoir for receiving the liquid therefrom (Paragraph [0051]) and comprises a piezoelectric vibration element (e.g., ultrasonic vibration element) (Paragraphs [0056], [0057]) to produce ultrasonic vibrations to vaporize the liquid received by the ultrasonic vaporizing component (Paragraphs [0057]-[0058]); a mouthpiece 212, (Paragraphs [0075], [0078], [0130], [0134]) coupled the vaporizer and operable to expel the generated vapor (Figures 2-7). The device further comprises an input/output device, 112, operatively coupled to the processor and configured to receive a plurality of data for transmission to the device processor and transmit a plurality of data generated by the processor (Figure 1; Paragraphs [0045]-[0050]); a power source, 120 (Figure 1) operatively coupled to the vaporizer and operable to generate an electric current for operation thereof (Paragraphs [0043], [0044], [0057], [0058], [0070], [0078], [0081], [0089]). The processor is operable to receive control instructions to control the operation of the device and other settings of the device (Paragraph [0045])  such as input from a user to unlock the device for activation of the device (Paragraph [0048]) (e.g., activation parameters, such as mixing of material), that the processor receives and then sends the control signal (e.g., mixing parameters) to the device to release the liquid in a specific mixture to be vaporized (Paragraphs [0052]-[0054]). 
The sending of signals to the valves necessarily involves the generation of said signals. 
CAMERON discloses that a plurality of sensors can be used to detect various negative environmental conditions in which the device is operating (Paragraphs [0067]-[0071]) and the sensors send the data to the processor to be sent to be analyzed.
CAMERON further discloses that the data is sent to the processor to determine the nature of the environmental condition (e.g., determine an operation parameter based on the detected status); and then a server can provide analysis to the vapor device and then the processor can activate a system in response (Paragraph [0072]). The analysis and recommendation sent back to the processor represents the device activation parameter for controlling the activation process, since this information controls the vaporizable material (Paragraph [0072]) and the actions taken by the processor to mitigate the environmental condition represents the generated activation control signal. 
CAMERON does not explicitly disclose that the sensors detect a plurality of mouthpiece data associated with the interchangeable mouthpiece and control the atomizer based of these data. 
LIU discloses an electronic atomizer (Abstract). The electronic atomizer comprises a conductive nozzle (e.g., mouthpiece) (Paragraph [0071]) that is detachably connected (e.g., interchangeable) so that it is convenient for the user to replace the nozzle and the sanitation in the process of using the electronic cigarette is improved (Paragraph [0058]; Figure 4). The control unit of the atomizer detects (e.g., senses) the conduction of the nozzle created when the user’s lips contact the nozzle and the controller then supplies power ot the atomizer (Abstract; Paragraphs [0011], [0025]) which prevents the waste of the cigarette liquid (Paragraph [0026]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide an interchangeable mouthpiece to the vaporizer of CAMERON, and to make that mouthpiece conductive with the vaporizer, as taught by LIU, such that when the user places their lips against the mouthpiece, the controller can sense and then control the atomizer activation based on the conduction of the mouthpiece, for the purpose of both allowing the nozzle to be cleaned and the prevention of waste of the liquid. 
The processor thus receives both data on the mouthpiece being connected and that the user’s lips are in contact with the mouthpiece. Each of these states of the mouthpiece are an individual data point of the mouthpiece that is detected and then used to control the activation of the atomizer. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745